BYBEE, Circuit Judge,
dissenting:
This is a close case. If we were deciding this issue without the benefit of the immigration judge’s observations, I would be inclined to agree with my colleagues and grant the petition. However, the IJ observed that Petitioner’s “demeanor appears to be more consistent with an individual who was reciting a fabricated statement that he [has] no personal experience of, or personal experience as claimed.” The IJ concluded that the Petitioner was “not a credible witness.” We should give “special deference” to such inferences based on demeanor. Paredes-Urrestarazu v. INS, 36 F.3d 801, 818 (9th Cir.1994).
Additionally, the IJ found several inconsistencies in Petitioner’s testimony, some of which, for reasons the majority supplies, were either effectively explained by Petitioner or irrelevant. However, I would find that substantial evidence supports the Id’s adverse credibility determination with respect to Petitioner’s contradiction as to the date and length of his first arrest and the alterations to his passport. Because these inconsistencies cast doubt on Petitioner’s claim of political persecution, I would also find that they go to the heart of Petitioner’s claim. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Because any one of these reasons is substantial evidence supporting the adverse credibility finding, id. at 964, I would deny the petition.
BYBEE, Circuit Judge,
dissenting:
This is a close case. If we were deciding this issue without the benefit of the immigration judge’s observations, I would be inclined to agree with my colleagues and grant the petition. However, the IJ observed that Petitioner’s “demeanor appears to be more consistent with an individual who was reciting a fabricated statement that he [has] no personal experience of, or personal experience as claimed.” The IJ concluded that the Petitioner was “not a credible witness.” We should give “special deference” to such inferences based on demeanor. Paredes-Urrestarazu v. INS, 36 F.3d 801, 818 (9th Cir.1994).
Additionally, the IJ found several inconsistencies in Petitioner’s testimony, some of which, for reasons the majority supplies, were either effectively explained by Petitioner or irrelevant. However, I would find that substantial evidence supports the Id’s adverse credibility determination with respect to Petitioner’s contradiction as to the date and length of his first arrest and the alterations to his passport. Because these inconsistencies east doubt on Petitioner’s claim of political persecution, I would also find that they go to the heart of Petitioner’s claim. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Because any one of these reasons is substantial evidence supporting the adverse credibility finding, id. at 964, I would deny the petition.